Title: From Abigail Smith Adams to John Quincy Adams, 5 December 1816
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My dear Son
					Quincy december 5th 1816
				
				“Oh that I too, could make a visit to my Father,” was your exclamation in your last Letter. more than a visit You may make, my dear Son, If the Newspapers may be credited, for they announce from South to North, that you are to be recall’d and to fill the department of State. this is repeated over and again, & appears to give universal satisfaction. this I learn from all quarters—I rejoice in any circumstance honorable to you, which may recall you here again.You have been absent much longer than You contemplated when You went from us. The Lives of your parents have been lengthend out, to a date, beyond expectation, and I now flatter myself with the hope, that we may be spaired to See you again—our Season is now become very cold and the failure of the crops of Hay, and Indian Corn, gives us serious allarm for the support of the poor. We should not want, if the price abroad did not induce the Speculator to monopolize, and to Ship for foreign markets, what we need at Home. Sixteen thousand Barrels of flower were enterd in one week at the custom house in Boston, yet it keeps up the price, from 12—to 13 dollars pr Barrel.The Electors met this day in Boston for the choice of president. two Electors declined, one was sick, and the vote in consequense, was not taken to day—It is universally believed Mr Munroe will be Elected, altho this State Should refuse to vote for him—as I Suppose they will.I see by the paper that mr J B Johnson is chosen one of the Bank Directors of the National Branch in New Orleans—He is much respected there—we are all at present in good Health, but the weather So cold that my fingers are stiff as I write. no Snow yet—Your Father reads continually, in the morning by candle Light, frequently at five oclock; I cannot rise untill day Light, and try to keep him in Bed, but he cannot Sleep, and rise he must. the Evening too, he reads, unless company prevents, or I read to him. I am now writing by candle Light. So neither of us will Say much about our poor Eyes—George I hope is better. I inclose a Letter from Claudius for him. I look for the promissed journal—I have written myself quite out, and Sent last week by the Galen—no war no politicks what shall I say?Why that I am as ever your / affectionate / Mother
				
					A—
				
				
			